02-10-059-CV












 
 
 
COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00059-CV 
 



Michael Smith 


 


APPELLANT
 




V.
 




Kevin Smith and 
Jana Henderson


 


APPELLEES 



 
AND
 



Gina Kirkpatrick 


 


APPELLANT
 




V.
 




Michael A. Smith


 


APPELLEE



 
------------
 
FROM THE
67th District Court OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1]
AND JUDGMENT
----------
Appellants
filed timely notices of appeal from the trial court’s February 18, 2010 “Final Judgment.”  We received the trial court’s amended order
granting defendant’s motion for new trial signed on July 18, 2010. 
On
July 27, 2010, we informed the parties that it appeared the trial court’s
granting of the motion for new trial rendered these appeals moot and that the
appeals would be dismissed as moot unless, on or before August 6, 2010, any
party desiring to continue the appeals filed a response showing grounds for
continuing the appeals.  Neither party
filed a response.
Therefore,
on this court’s own motion, we dismiss the appeals as moot.  See Tex. R. App. P. 42.3(a), 43.2(f).
PER
CURIAM
 
PANEL: 
MEIER, DAUPHINOT, and WALKER, JJ.  
 
DELIVERED:  August 19, 2010




 




[1]See Tex. R. App. P. 47.4.